             Case 1:19-cv-04582-AT Document 65 Filed 04/20/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK                                 4/20/2020

MAXIM INC.,                                       §
                                                  §
Plaintiff,                                        §
                                                  §
v.                                                §           Case No. 1:19-cv-04582-AT
                                                  §
KARMA INTERNATIONAL, LLC,                         §
                                                  §
Defendant.                                        §

                   ORDER GRANTING STIPULATION OF DISMISSAL

        The Court having considered Plaintiff Maxim Inc. (“Plaintiff”) and Defendant Karma

International, LLC’s (“Defendant”) Stipulation of Dismissal pursuant to Rule 41 and the files and

pleadings herein, IT IS HEREBY ORDERED that the above-captioned action is dismissed

with prejudice as to Plaintiff and Defendant, with each Party to bear its own costs and attorneys’

fees.

        All pending motions are moot. All conferences are vacated.

        All other relief not expressly granted herein is denied.

SO ORDERED.


                 20th
     Signed this _____of April 2020.




ORDER GRANTING STIPULATION OF DISMISSAL                                                    PAGE 1
